Citation Nr: 1129608	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  04-39 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral (i.e., right and left) knee disability, including patellofemoral joint and medial compartment degenerative joint disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1952 to July 1972.

This appeal to the Board of Veterans' Appeals (Board) originated from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  That decision, in relevant part, determined there was not new and material evidence and, therefore, denied the Veteran's petition to reopen his claim for service connection for a bilateral knee disability.  That decision also denied his claims for a rating higher than 50 percent for his posttraumatic stress disorder (PTSD) and for a total disability rating based on individual unemployability (TDIU).

In October 2006, however, the Board issued a decision concluding there was new and material evidence and, therefore, reopening the claim for service connection for a bilateral knee disability.  But rather than immediately readjudicating this claim on its underlying merits, the Board remanded this claim to the RO via the Appeals Management Center (AMC) for further development.   The Board also remanded the remaining claims for a rating higher than 50 percent for the PTSD and for a TDIU.

The Board more recently issued another decision in November 2009, this time increasing the rating for the PTSD from 50 to 70 percent.  However, the Board again remanded the remaining claims for service connection for a bilateral knee disability and for a TDIU to the RO via the AMC for still further development and consideration.

The AMC since has issued an April 2011 decision, on remand, also granting the TDIU claim, as well as special monthly compensation (SMC) based on the need for regular aid and attendance or on account of being housebound and Dependents' Educational Assistance (DEA).  The supplemental statement of the case (SSOC) that same month, however, continued to deny the remaining claim for service connection for a bilateral knee disability.  So this is the only claim still left to be decided.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The most probative (meaning competent and credible) medical and other evidence of record indicates the Veteran's bilateral knee disability is not attributable to his military service, especially to his duties and responsibilities as a paratrooper, including in combat.


CONCLUSION OF LAW

The Veteran's bilateral knee disability was not incurred in or aggravated by his military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether the claim has been properly developed for appellate review.  The Board will then address the claim on its underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).  

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in July 2003, November 2006, November 2009, June 2010 and March 2011.  The letters, especially in combination, informed him of the evidence required to substantiate the claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The November 2006 and November 2009 letters also complied with Dingess by as well apprising him of the downstream disability rating and effective date elements of his claim.  And of equal or even greater significance, since providing that additional Dingess notice, the RO/AMC has readjudicated the claim in the December 2008 and April 2011 SSOCs, including considering the additional evidence received in response to those additional notices.  See again Mayfield IV and Prickett, supra.  So any arguable timing defect in the provision of those additional notices has been rectified.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO and AMC obtained his service treatment records (STRs), VA treatment records, private treatment records, and any relevant lay statements.  There is no indication of any outstanding records pertinent to the claim that would need to be obtained.

The Veteran also had VA compensation examinations in December 2006 and July 2010, including especially for a medical nexus opinion concerning whether his bilateral knee disability is attributable to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  And in obtaining the medical opinion concerning this determinative issue of causation, there was compliance with this November 2009 remand directive.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review may proceed without prejudicing the Veteran.

II.  Entitlement to Service Connection for a Bilateral Knee Disability 

The Veteran attributes his bilateral knee disability to his military service, including especially to repeated trauma incurred during landings as a paratrooper, such as while in training and in combat, and to an incident when a horse fell on him.

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service of a 
pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish entitlement to service connection, there generally must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability; (2) medical or, in some cases, lay evidence of in-service occurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the injury or disease in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain conditions like degenerative joint disease (DJD), i.e., arthritis, are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

If chronicity (permanency) of disease or injury in service is not shown, or is legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).


Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007)

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather, depending on the facts and circumstances of the particular case, may be established by competent and credible lay evidence under 38 U.S.C. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Turning now to the facts of this specific case.  Regarding the first requirement for service connection, there is no disputing the Veteran has a bilateral knee disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence of this proof, there could be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  To this end, he submitted private treatment records from Dr. R.R., dated from August to September 1992 and in July 2003, showing a diagnosis of osteoarthritis of both knees and a medial meniscus tear of the right knee.  VA treatment records, dated from September 2003 to December 2006, and the reports of VA compensation examinations in December 2006 and July 2010, reaffirm these diagnoses rendered by Dr. R.R.  So the fact that the Veteran has a bilateral knee disability is not in question.

Hence, resolution of this appeal instead ultimately turns on whether this bilateral knee disability is attributable to the Veteran's military service, including especially to the trauma he alleges he sustained to his knees repeatedly over time during his service from parachute jumping and when a horse fell on him.  Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And, unfortunately, it is in this critical respect that the most probative evidence is against his claim.

The Veteran's STRs and military personnel records show exemplary service and receipt of the Combat Infantryman Badge (CIB) and the Master Parachutist Badge.  His STRs also contain a June 1965 notation of right knee pain due to a horse falling on him and an April 1967 record showing a diagnostic impression of "chronic" knee sprain.  He was treated twice with physical therapy but did not return.  And he denied having a "trick" or locked knee during his separation examination.  So while there is no disputing he experienced relevant symptoms like knee pain while in service, there is reason to question whether the knee injuries he sustained in service that precipitated that pain resulted in chronic residual disability.  That is to say, although it may be accepted that he sustained those knee injuries during his service, especially since consistent with the places, types and circumstances of his service (see 38 U.S.C.A. § 1154(a) and (b) and 38 C.F.R. § 3.304(d)), it still has to be shown that his current bilateral knee disability is a consequence of those injuries in service, as opposed to other unrelated factors, to warrant the granting of service connection.  And although, as mentioned, medical evidence is not always or categorically required to establish this cause-and-effect correlation or linkage, it is when, as here, the particular condition at issue is not readily amenable to lay diagnosis or probative comment or opinion on this determinative issue of causation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

There is no indication the Veteran had arthritis in either knee within one year of his discharge from service in July 1972, so meaning by July 1973.  Arthritis, including if due to trauma (i.e., post-traumatic), must be objectively confirmed by X-ray.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  Hence, the Board may not presume that the osteoarthritis since diagnosed was incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).


Indeed, it was not until some 20 years later in 1992 that there was any objective indication or confirmation of a bilateral knee disability, including involving arthritis, which, while not in and of itself dispositive of the claim, nonetheless is probative evidence against the notion that the arthritis dates back to the Veteran's military service or is attributable to the injuries he sustained during his service.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).

However, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  But the Court in Buchanan went on to indicate that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence, to determine its ultimate probative value in relation to other items of evidence.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Veteran's private treatment records from Dr. R.R., dated from August to September 1992, show the initial post-service diagnoses of osteoarthritis of both knees and internal derangement and probable meniscus tear of the right knee.  The Veteran resultantly underwent right knee arthroscopic surgery in September 1992 involving a partial medial meniscectomy and excision of a loose body.  These private treatment records recount his history as a paratrooper.  And a July 2003 record from Dr. R.R. also indicates that he had reviewed the Veteran's military records and that chondromalacia of the patella/trochlear chondromalacia are findings typical of paratroopers.  So there at least was this suggestion that the Veteran's then current bilateral knee disability may be attributable to or associated with his military service as a paratrooper.

The Board therefore remanded the claim in October 2006 for additional medical comment on this possibility.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms (like pain) of a disability, but does not require competent evidence of a nexus, only that the evidence suggest a possible association between the disability and service or a service-connected disability).

Unfortunately, the VA compensation examiner designated to provide this medical opinion indicated in December 2006 that he could not without resorting to mere speculation because there is only one documented injury to the knees while in service and the currently diagnosed degenerative joint disease could be age-related or due to repeated trauma to the knees, such as during parachute landings.

Statements like this, which are inconclusive as to the origin of a disorder, generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, these types of opinions also cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).


Indeed, in past decisions the Court also held that saying a condition "may" be related to the Veteran's military service is tantamount to saying it just as well "may not" be related to his service, so, because of this equivocality, also an insufficient basis to grant service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998)

An etiological opinion, however, has to be viewed in its entire context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).

Moreover, additional precedent cases since have been issued shedding further light on how to properly assess and determine the probative value of these noncommittal opinions.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the Federal Circuit Court indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."  In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.

An even more recent precedent case also admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examination and opinion also must take into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  And the medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Primarily for these reasons, the Board again remanded this claim in November 2009 to obtain this additional necessary medical comment.  In July 2010, the designated VA examiner reviewed the Veteran's claims file for the pertinent medical and other history, including the STRs, and performed a physical examination of the Veteran.  The Veteran reiterated his contention that a horse fell on him during service while on leave and that he sustained repeated trauma to his knees as a result of his parachute jumps.  But at the conclusion of his clinical evaluation of the Veteran, this VA examiner determined the Veteran's bilateral knee disability was not caused by or a result of his military service, and in particular any in-service illness, injury or event.


In discussing the underlying rationale for this unfavorable opinion, this commenting VA examiner pointed out that the history provided by the Veteran of right knee pain through his military service was substantiated by only one STR that this examiner could identify on April 14, 1967, referring to the reported "chronic" knee sprain.  So this VA examiner apparently considered it significant that the Veteran alleges to have experienced right knee pain throughout his military service and, yet, was only seen and evaluated for this pain on that one isolated occasion.  There was, however, the additional preceding incident in June 1965 when the horse fell on him and he complained of consequent right knee pain.  But, regardless, even considering that additional incident, he only had two sessions of physical therapy and did not have any complaints referable to either knee for the remainder of his service following even that additional April 1967 injury, including when examined for separation from service when he expressly denied having any then-current disability or impairment involving either knee.  So this commenting VA examiner readily conceded the Veteran had sustained knee injury while in service, just did not believe that his present-day recollections of having experienced chronic knee pain while in service (i.e., throughout his service) were consistent with the amount of times he was seen and evaluated for this while in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of 
in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  As already explained, though, the holding in Buchanan makes clear that a Veteran need not actually have been treated while in service for his complaints, need only instead have experienced relevant symptoms like persistent or chronic pain.  Symptoms, not treatment for them, is the essence of continuity of symptomatology contemplated by 38 C.F.R. § 3.303(b) and the holding in Savage.  See also Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011) (indicating the Board cannot make categorical exclusions of competency of lay evidence, such as in this circumstance; rather, there has to be discussion of the reasons and bases for rejecting the lay evidence).


The definition of evidence encompasses "negative evidence" that tends to disprove the existence of an alleged fact.  Cf. Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002).  So, ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  See, too, Baldwin v. West, 13 Vet. App. 1, 8 (1999) (The determination as to whether the requirements of service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Here, the absence of more documented treatment for the knees while in service was not the only basis or reason for the July 2010 VA compensation examiner disassociating the Veteran's current bilateral knee disability from the injury in service.  Instead, this VA examiner did not consider the specific clinical findings that had been noted since service, including as reflected in the Veteran's VA records (VARs) concerning the evaluation and medical management of same, as indicative of the type of injury he sustained during his military service.  This VA examiner explained that, as an example, the findings he had noted during his personal evaluation of the Veteran that day, such as decreased flexion of the right knee, was not an uncommon physical examination finding in patients such as the Veteran undergoing unicompartmental knee arthroplasty.  And as concerning the left knee, there was full range of motion (ROM) and no findings suggesting an internal derangement.  The Veteran's radiographs of December 13, 2006, document left knee degenerative changes, and his right knee arthroscopic medial meniscectomy on September 14, 1992, may have advanced the natural progression of existing right knee degenerative arthritis.  However, this VA examiner added, there are no publications and peer reviewed medical journals with level I evidence demonstrating a higher incidence of symptomatic knee osteoarthritis in paratroopers than the general population in the absence of tibial plateau fractures or knee injuries resulting in major ligamentous disruption.  And, here, the history provided by this Veteran and the records available for this examination do not document that the Veteran sustained an articular or periarticular fracture of either knee, nor did he sustain a major ligamentous disruption of either knee during active military service.

Thus, ultimately, this VA examiner found other reasons for concluding the Veteran's current bilateral knee disability is unrelated to the injury he sustained during his military service.  In particular, this VA examiner highlighted specific findings that would be expected but that have not been shown.  So this commenting VA examiner applied valid medical analysis to the significant facts of this specific case in reaching his conclusion.  His opinion was not based on just review of the claims file for the pertinent history but, rather, also on comprehensive discussion of the underlying rationale, which is where most of the probative value is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (wherein the Court held that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for medical opinions.  Instead, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  See also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position.)

Therefore, the most probative medical and other evidence in the file indicates the Veteran's bilateral knee disability is not attributable to his military service, and especially to his injury in service.  And since, for the reasons and bases discussed, the preponderance of the evidence is against his claim, there is no reasonable doubt to resolve in his favor, and his claim must be denied.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



ORDER

The claim of for service connection for a bilateral knee disability is denied.  



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


